DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a non-final Office Action in response to Applicant’s submission filed on 8/11/2020.  Currently claims 1-20 are pending and claim 1 is independent. 
	
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/11/2020 appears to be in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.
	
	
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 1-20, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 2-20) are directed to a statutory category, namely a method.  
Step 2A (Prong 1): Claim 1 is directed to the abstract idea of “Certain methods of organizing human activity”, or more particularly, “Concepts relating to commercial or legal interactions (including: advertising, marketing or sales activities or behaviors; business relations) (See MPEP 2106).”  In this application that refers to using a computer system to analyze and manage the preemptive positioning of vehicle support vehicles.  To clarify this further, the Applicant’s disclosed invention is a conceptual system meant to perform the same function that a dispatcher of a department of transportation “Roadside courtesy van” program might perform.  The abstract elements of claim 1 recites in part “Divide service area…Determine likelihood…Determine distribution…”.  Dependent claims 2 – 20 add to the abstract idea the following limitations which recite in part “Use Cells…Select a level of cells…Cells have same size…Cells have different size…Merge cells…Divide cells…Divide into grid…Determine likelihood…Determine distribution…Receive update…Change map information…Use model…Input information…Input traffic information…Input time information…Likelihood is based…Assign vehicles…Determine likelihood…Assign vehicles…Determine strategic location…Bind vehicle…Bind vehicle…”.  All of these additional limitations, however, only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claim 1.  
Step 2A (Prong 2):  Independent claim 1 does not contain additional elements that effectively integrate the exception into a practical application of the exception.  This claims do include the limitation that recites in part “Processors…” which limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).      
  Additionally, dependent claims 2-10 and 12-20 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claim 1 includes additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “Processors…”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (analyze and manage the preemptive positioning of vehicle support vehicles) on a general purpose computer (See MPEP 2106.05(f)).  This is exemplified in the Applicant’s specification in [0021] – “computing device 110 containing one or more processors 120, memory 130 and other components typically present in general purpose computing devices.”  
Additionally, dependent claims 2-10 and 12-20 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1-20 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 9, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs et al. (US-9053588-B1) in view of Aizenbud et al. (WO-2016067288-A1)
Regarding claim 1, Briggs discloses A method of determining how to distribute roadside assistance vehicles within a service area for a fleet of autonomous vehicles (Briggs ¶ABS - Methods, computer-readable media, software, and apparatuses provide a system for establishing base stations and allocating service vehicles to the base stations in order to provide roadside assistance); determining, by the one or more processors, a likelihood that a vehicle of the fleet will require roadside assistance; and determining, by the one or more processors, a distribution of the roadside assistance vehicles by assigning the roadside assistance vehicles to ones of the plurality of cells based on the likelihoods (Briggs COL 7 ROW 41 - FIG. 2B illustrates another example map 210 in accordance with aspects of the present disclosure. The map 210 is similar to the map 200, but further depicts locations of base stations 220 (see star shapes in FIG. 2B). The base stations 220 correspond to designated areas where servicemen and service vehicles are stationed to wait for assignment to a job. The locations of the base stations 220 may be determined manually, automatically, or by a combination of both automatic and manual processes (e.g., a general area may be determined automatically and an administrator may negotiate to obtain rights/permission to set up a base station at a particular location within that general area). An objective of the roadside assistance management system may include determining locations of base stations 220 to optimize use of resources to respond to all predicted service requests within a certain response time. As shown in FIG. 2B, the base stations 220 may be located in close proximity to areas where vehicles frequently become disabled).
Briggs lacks dividing, by one or more processors, the service area into a grid including a plurality of cells.
Aizenbud, from the same field of endeavor, teaches dividing, by one or more processors, the service area into a grid including a plurality of cells (Aizenbud ¶74 - Figure 7A shows dividing Area of Interest 700 into a grid of sub-areas, such as Sub-Area 710, Sub-Area 720, or the like. In each sub-area, an optimal waiting location may be independently computed (e.g., Location 715 in Sub-Area 710, Location 725 in Sub-Area 720)).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the roadside assistance methodology/system of Briggs by including the location based event techniques of Aizenbud because Aizenbud discloses “One technical effect of utilizing the disclosed subject matter is to reduce driving time, driving distance, fuel consumption or the like when having the driver await in an optimal location (Aizenbud ¶21)”.   Additionally, Briggs further details that “By setting-up base stations in advance of service requests, service vehicles may reach disabled vehicles within a predetermined period of time (Briggs ABS)” so it would be obvious to consider including the additional location based event techniques that Aizenbud discloses because it would enable determining of optimal waiting locations.
Regarding claim 8, Briggs in view of Aizenbud discloses dividing, by one or more processors, the service area into a second grid including a second plurality of cells; for each cell of the second plurality of cells, determining, by the one or more processors, a second likelihood that a vehicle of the fleet will require roadside assistance; and determining, by the one or more processors, a second distribution of the roadside assistance vehicles by assigning the roadside assistance vehicles to ones of the second plurality of cells based on the second likelihoods (Briggs COL 7 ROW 41 - FIG. 2B illustrates another example map 210 in accordance with aspects of the present disclosure. The map 210 is similar to the map 200, but further depicts locations of base stations 220 (see star shapes in FIG. 2B). The base stations 220 correspond to designated areas where servicemen and service vehicles are stationed to wait for assignment to a job. The locations of the base stations 220 may be determined manually, automatically, or by a combination of both automatic and manual processes (e.g., a general area may be determined automatically and an administrator may negotiate to obtain rights/permission to set up a base station at a particular location within that general area). An objective of the roadside assistance management system may include determining locations of base stations 220 to optimize use of resources to respond to all predicted service requests within a certain response time. As shown in FIG. 2B, the base stations 220 may be located in close proximity to areas where vehicles frequently become disabled).
Regarding claim 9, Briggs in view of Aizenbud discloses one or more vehicles of the fleet receiving a software update (Briggs COL 5 ROW 46   - Using the input device 115, system administrators may update various aspects of the roadside assistance management program, such as rules for identifying locations for base stations, rules for allocating service vehicles and servicemen to various base stations, and rules for handling a service request, such as what information should be collected from customers (e.g. drivers and/or passengers), how a particular service vehicle should be selected, how a service request to a provider should be generated, what feedback should be provided to customers, etc. On some computing devices 100, the input device 115 may be operated by users (e.g., customers) to interact with the roadside assistance management program, including providing user information and/or preferences, vehicle information (e.g., make and model of a vehicle) {i.e. software updates}, sending service requests, etc).
Regarding claim 11, Briggs in view of Aizenbud discloses determining the likelihoods includes using a model to predict the likelihoods (Briggs COL 8 ROW 55 - Various algorithms may be used to determine the number of servicemen, service vehicles, and/or base stations 220). 
Regarding claim 12, Briggs in view of Aizenbud discloses determining the likelihoods includes inputting map information for each cell into the model (Briggs COL 8 ROW 62 - The number and/or locations of base stations 220 may be calculated based on the demand forecast and geographic information systems (GIS), such as maps).  
Regarding claim 13, Briggs in view of Aizenbud discloses determining the likelihoods includes inputting traffic information for each cell into the model (Briggs COL 8 ROW 62 - The number and/or locations of base stations 220 may be calculated based on the demand forecast and geographic information systems (GIS), such as maps, traffic information, routing, estimated times of arrival (based on estimated travel speeds (using speed limit information) and distances)).  
Regarding claim 14, Briggs in view of Aizenbud discloses determining the likelihoods includes inputting time of day information into the model (Briggs COL 8 ROW 65 - The number of base stations 220 and number of service vehicles assigned thereto may vary by time of day as demand fluctuates).  
Regarding claim 15, Briggs in view of Aizenbud discloses determining the likelihoods is based on miles driven by autonomous vehicles within a predetermined period of time (Briggs COL 8 ROW 62 - The number and/or locations of base stations 220 may be calculated based on the demand forecast and geographic information systems (GIS), such as maps, traffic information, routing, estimated times of arrival (based on estimated travel speeds (using speed limit information) and distances)).  
Regarding claim 16, Briggs in view of Aizenbud discloses determining the distribution includes assigning the roadside assistance vehicles to the plurality of cells in order of those having the highest likelihoods (Briggs COL 16 ROW 10 - the system at step 415 determines that reallocation of resources is to be performed, the subroutine of FIG. 4B may be executed. FIG. 4B illustrates example steps to perform a method of reallocating resources. In step 417, the system may identify an area within the service region that is most in need of additional support. For example, the system may determine which base station 220 is most under-equipped in comparison to its predicted needs and identify an area around that base station 220 as being the area most in need of additional support).  
Regarding claim 17, Briggs in view of Aizenbud discloses determining, by the one or more processors, an updated likelihood that a vehicle of the fleet will require roadside assistance; and determining an updated distribution of the roadside assistance vehicles by assigning the roadside assistance vehicles to ones of the plurality of cells based on the updated likelihoods (Briggs COL 5 ROW 46  - Using the input device 115, system administrators may update various aspects of the roadside assistance management program, such as rules for identifying locations for base stations, rules for allocating service vehicles and servicemen to various base stations, and rules for handling a service request, such as what information should be collected from customers (e.g. drivers and/or passengers), how a particular service vehicle should be selected, how a service request to a provider should be generated, what feedback should be provided to customers, etc).  
Regarding claim 18, Briggs in view of Aizenbud discloses assigning the roadside assistance vehicles to ones of the plurality of cells based on the likelihoods includes determining strategic locations within the ones, where a strategic location is one from which all other locations within a cell can be reached by a roadside assistance vehicle quickest (Briggs COL 4 ROW 21 - For example, the system may set up base stations in strategic positions to be able to quickly reach a large number of disabled vehicles. Moreover, the system may continuously analyze resources to allocate resources to the various base stations).
Regarding claim 19, Briggs in view of Aizenbud discloses binding a roadside assistance vehicle assigned to that cell to the vehicle such that the roadside assistance vehicle will provide assistance if the autonomous vehicle requests roadside assistance (Briggs ABS - The system may then identify an appropriate service vehicle to assist the customer and assign {i.e. bind} the service request to the identified service vehicle).
Regarding claim 20, Briggs in view of Aizenbud discloses binding the roadside assistance vehicle assigned to that cell to the vehicle such that the roadside assistance vehicle will provide roadside assistance to the autonomous vehicle (Briggs ABS - The system may then identify an appropriate service vehicle to assist the customer and assign {i.e. bind} the service request to the identified service vehicle).


Claims 2-7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs et al. (US-9053588-B1) in view of Aizenbud et al. (WO-2016067288-A1) further in view of LaHorgue (US 20210178252 A1)
Regarding claim 2, Briggs in view of Aizenbud discloses a method of determining how to distribute roadside assistance vehicles within a service area for a fleet of autonomous vehicles (Briggs ¶ABS - Methods, computer-readable media, software, and apparatuses provide a system for establishing base stations and allocating service vehicles to the base stations in order to provide roadside assistance)
Briggs in view of Aizenbud lacks dividing the service area into the grid includes using S2 cells.
LaHorgue, from the same field of endeavor, teaches dividing the service area into the grid includes using S2 cells (LaHorgue ¶24 - server 110 breaks a geographic region of the parallel reality game into cells (e.g., S2-cells) and assigns real-world data to each cell. The game server 110 creates a graph of nodes and edges based on the cells and corresponding real-world data).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the roadside assistance methodology/system of Briggs by including the map dividing techniques of LaHorgue because LaHorgue discloses “The region division module 330 adjusts the contiguous segments to improve the shape of the portion of the geographic area associated with each contiguous segment. (LaHorgue ¶45)”.   Additionally, Briggs further details that “Different maps may be used for different geographical regions. Further, the maps may have different scales depending on the particular geographical region. For example, the map may cover a larger area if the map includes a populated city than if the map were to include a less populated city. (Briggs COL 6 ROW 40)” so it would be obvious to consider including the additional map dividing techniques that LaHorgue discloses because it would enable improved maps to be used.
Regarding claim 3, Briggs in view of Aizenbud further in view of LaHorgue discloses a method of determining how to distribute roadside assistance vehicles within a service area for a fleet of autonomous vehicles (Briggs ¶ABS - Methods, computer-readable media, software, and apparatuses provide a system for establishing base stations and allocating service vehicles to the base stations in order to provide roadside assistance)
LaHorgue further teaches selecting a level of the S2 cells based on a number of the roadside assistance vehicles (LaHorgue FIGS. 4A-4B – 440).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the roadside assistance methodology/system of Briggs by including the map dividing techniques of LaHorgue because LaHorgue discloses “The region division module 330 adjusts the contiguous segments to improve the shape of the portion of the geographic area associated with each contiguous segment. (LaHorgue ¶45)”.   Additionally, Briggs further details that “Different maps may be used for different geographical regions. Further, the maps may have different scales depending on the particular geographical region. For example, the map may cover a larger area if the map includes a populated city than if the map were to include a less populated city. (Briggs COL 6 ROW 40)” so it would be obvious to consider including the additional map dividing techniques that LaHorgue discloses because it would enable improved maps to be used.
Regarding claim 4, Briggs in view of Aizenbud discloses a method of determining how to distribute roadside assistance vehicles within a service area for a fleet of autonomous vehicles (Briggs ¶ABS - Methods, computer-readable media, software, and apparatuses provide a system for establishing base stations and allocating service vehicles to the base stations in order to provide roadside assistance)
Briggs in view of Aizenbud lacks each cell of the plurality of cells has a same size.
LaHorgue, from the same field of endeavor, teaches each cell of the plurality of cells has a same size (LaHorgue ¶36 - The region division module 330 divides the geographic area into cells covering portions of the geographic area. The cells are geometric shapes that divide up the geographic area into smaller geographic areas. The size of the cells may be determined via input from a provider or based on the size of the geographic area {i.e. same size}. In some embodiments, the cells are S2-cells, which are hierarchical cells that divide up a spherical area).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the roadside assistance methodology/system of Briggs by including the map dividing techniques of LaHorgue because LaHorgue discloses “The region division module 330 adjusts the contiguous segments to improve the shape of the portion of the geographic area associated with each contiguous segment. (LaHorgue ¶45)”.   Additionally, Briggs further details that “Different maps may be used for different geographical regions. Further, the maps may have different scales depending on the particular geographical region. For example, the map may cover a larger area if the map includes a populated city than if the map were to include a less populated city. (Briggs COL 6 ROW 40)” so it would be obvious to consider including the additional map dividing techniques that LaHorgue discloses because it would enable improved maps to be used.
Regarding claim 5, Briggs in view of Aizenbud discloses a method of determining how to distribute roadside assistance vehicles within a service area for a fleet of autonomous vehicles (Briggs ¶ABS - Methods, computer-readable media, software, and apparatuses provide a system for establishing base stations and allocating service vehicles to the base stations in order to provide roadside assistance)
Briggs in view of Aizenbud lacks the plurality of cells includes two or more cells of different sizes.
LaHorgue, from the same field of endeavor, teaches the plurality of cells includes two or more cells of different sizes (LaHorgue ¶36 - The region division module 330 divides the geographic area into cells covering portions of the geographic area. The cells are geometric shapes that divide up the geographic area into smaller geographic areas. The size of the cells may be determined via input from a provider or based on the size of the geographic area {i.e. different size}. In some embodiments, the cells are S2-cells, which are hierarchical cells that divide up a spherical area).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the roadside assistance methodology/system of Briggs by including the map dividing techniques of LaHorgue because LaHorgue discloses “The region division module 330 adjusts the contiguous segments to improve the shape of the portion of the geographic area associated with each contiguous segment. (LaHorgue ¶45)”.   Additionally, Briggs further details that “Different maps may be used for different geographical regions. Further, the maps may have different scales depending on the particular geographical region. For example, the map may cover a larger area if the map includes a populated city than if the map were to include a less populated city. (Briggs COL 6 ROW 40)” so it would be obvious to consider including the additional map dividing techniques that LaHorgue discloses because it would enable improved maps to be used.
Regarding claim 6, Briggs in view of Aizenbud discloses a method of determining how to distribute roadside assistance vehicles within a service area for a fleet of autonomous vehicles (Briggs ¶ABS - Methods, computer-readable media, software, and apparatuses provide a system for establishing base stations and allocating service vehicles to the base stations in order to provide roadside assistance) and using historical data identifying where autonomous vehicles have previously required assistance (Briggs COL 8 ROW 50 - the system may determine a specific number of servicemen and and/or service vehicles desired for servicing a defined service region given the historical data representing the number of disabled vehicles in that service region and/or locations of base stations 220...Various algorithms may be used to determine the number of servicemen, service vehicles, and/or base stations 220. In some embodiments, an algorithm may use historical trends, customer incident rates in an area, a number of service vehicles under management).
Briggs in view of Aizenbud lacks merging adjacent cells of the grid into a larger cell.
LaHorgue, from the same field of endeavor, teaches merging adjacent cells of the grid into a larger cell (LaHorgue ¶50 - the region division module 330 divides the first order region into second order cells, which are smaller in size than the cells used for the first order regions)
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the roadside assistance methodology/system of Briggs by including the map dividing techniques of LaHorgue because LaHorgue discloses “The region division module 330 adjusts the contiguous segments to improve the shape of the portion of the geographic area associated with each contiguous segment. (LaHorgue ¶45)”.   Additionally, Briggs further details that “Different maps may be used for different geographical regions. Further, the maps may have different scales depending on the particular geographical region. For example, the map may cover a larger area if the map includes a populated city than if the map were to include a less populated city. (Briggs COL 6 ROW 40)” so it would be obvious to consider including the additional map dividing techniques that LaHorgue discloses because it would enable improved maps to be used.
Regarding claim 7, Briggs in view of Aizenbud discloses a method of determining how to distribute roadside assistance vehicles within a service area for a fleet of autonomous vehicles (Briggs ¶ABS - Methods, computer-readable media, software, and apparatuses provide a system for establishing base stations and allocating service vehicles to the base stations in order to provide roadside assistance) and using historical data identifying where autonomous vehicles have previously required assistance (Briggs COL 8 ROW 50 - the system may determine a specific number of servicemen and and/or service vehicles desired for servicing a defined service region given the historical data representing the number of disabled vehicles in that service region and/or locations of base stations 220...Various algorithms may be used to determine the number of servicemen, service vehicles, and/or base stations 220. In some embodiments, an algorithm may use historical trends, customer incident rates in an area, a number of service vehicles under management).
Briggs in view of Aizenbud lacks dividing a cell of the grid into two or more smaller cells.
LaHorgue, from the same field of endeavor, teaches dividing a cell of the grid into two or more smaller cells (LaHorgue ¶69 - In other embodiments, when defining the regions, the region division module 330 merges a pair of contiguous segments of the graph into a combined (or merged) segment and re-partitions the combined segment into a pair of re-partitioned segments).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the roadside assistance methodology/system of Briggs by including the map dividing techniques of LaHorgue because LaHorgue discloses “The region division module 330 adjusts the contiguous segments to improve the shape of the portion of the geographic area associated with each contiguous segment. (LaHorgue ¶45)”.   Additionally, Briggs further details that “Different maps may be used for different geographical regions. Further, the maps may have different scales depending on the particular geographical region. For example, the map may cover a larger area if the map includes a populated city than if the map were to include a less populated city. (Briggs COL 6 ROW 40)” so it would be obvious to consider including the additional map dividing techniques that LaHorgue discloses because it would enable improved maps to be used.
Regarding claim 10, Briggs in view of Aizenbud discloses a method of determining how to distribute roadside assistance vehicles within a service area for a fleet of autonomous vehicles (Briggs ¶ABS - Methods, computer-readable media, software, and apparatuses provide a system for establishing base stations and allocating service vehicles to the base stations in order to provide roadside assistance).
Briggs in view of Aizenbud lacks the event is a change to map information, wherein the map information is further used to determine the likelihoods and the second likelihoods.
LaHorgue, from the same field of endeavor, teaches the event is a change to map information, wherein the map information is further used to determine the likelihoods and the second likelihoods (LaHorgue ¶5 - server may store the regions in a data store, such as a game database, and update the regions as it receives more real-world data over time).  
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the roadside assistance methodology/system of Briggs by including the map dividing techniques of LaHorgue because LaHorgue discloses “The region division module 330 adjusts the contiguous segments to improve the shape of the portion of the geographic area associated with each contiguous segment. (LaHorgue ¶45)”.   Additionally, Briggs further details that “Different maps may be used for different geographical regions. Further, the maps may have different scales depending on the particular geographical region. For example, the map may cover a larger area if the map includes a populated city than if the map were to include a less populated city. (Briggs COL 6 ROW 40)” so it would be obvious to consider including the additional map dividing techniques that LaHorgue discloses because it would enable improved maps to be used.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barth et al. (US 10657824 B1)
Balu et al. (US 20200184591 A1)
and
Zhao, Liang. "Event prediction in the big data era: A systematic survey." ACM Computing Surveys (CSUR) 54.5 (2021): 1-37 [online], [retrieved on 2022-05-01]. Retrieved from the Internet <https://arxiv.org/pdf/2007.09815.pdf>

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624